DEBT upon a bond, to which one Adie was a subscribing witness. Ha was summoned to attend the last term as a wit-siess, and did not do so ; because, as he said, he was subpranacd to attend as a witness at Fayetteville court, which sat on the same day as this court. Mr. Baker at the last term took a commission to take his testimony; and Mr. Jocelyn was appointed a commissioner. The witness dees not attend now, and Mr. Jocelyn has certified, that he caused Adie to appear before him, and administered the oath óf a witness to him, and that he would mot answer the questions put to him ; saying he had not his papers ready, and that it was improper to swear him by commission when he was at the same time under subpoena to attend in this suit, Baker moved for an attachment against him, aad renewed the motion several times during this term ; the court seeming to be in doubt whether an attachment was proper in the first instance, before a rule was served to shew cause why an attachment should not go ; and the more so, as it might well be doubted whether upon the attachment the person attached was bailable. But at length it being stated to him, that in the year Í780, in this court, upon an indictment against Willison, a girl being re-cognised to appear, and having gone off when the jury were ini part sworn, that Mr. Iredell, then Attorney General, moved for and obtained an attachment; upon which, Hatton, the person, who carried off the girl, was taken up and bailed; and at the nexE term answered interrogatories. Judge Hall granted the attachment ; but ordered an endorsement to be made, that Adie when taken upon it should be bailed.
The attachment issued accordingly»